Citation Nr: 1131627	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  04-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for osteoporosis.

5.  Entitlement to service connection for a digestive disorder.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for hysterectomy.

8.  Entitlement to service connection for left oopherectomy.

9.  Entitlement to an increased rating for gynecological condition, left ovarian cystectomy with fixation of ovary, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for an acquired psychiatric disorder, fibromyalgia, CFS, osteoporosis, a digestive disorder, and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hysterectomy is unrelated to service, to include surgery therein.

2.  Left oopherectomy is unrelated to service, to include surgery therein.

3.  Left ovarian cystectomy with fixation is manifested by adhesions whose symptoms do not require continuous treatment. 


CONCLUSIONS OF LAW

1.  Hysterectomy was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Left oopherectomy was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a compensable evaluation for left ovarian cystectomy with fixation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7615 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A December 2001 letter discussed the evidence necessary to establish service connection.  The Veteran was invited to submit or identify evidence supportive of her claims.  She was advised of the assistance that VA would provide, and of her responsibilities.

A letter dated in July 2002 discussed the evidence necessary to establish both service connection and an increased rating.  The status of the Veteran's claim was discussed.  A December 2002 letter also discussed the status of the Veteran's claim and advised her of the development undertaken by VA.  

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  In response, the Veteran stated that she had no additional evidence or information to submit.  

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  Therefore, the record reflects that she was provided with a meaningful opportunity during the pendency of her appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment and personnel records, private records and VA treatment records have been obtained to the extent possible and associated with the record.  The Veteran was afforded an opportunity to testify before a Decision Review Officer (DRO).  The Veteran has been afforded a VA examination with respect to the claims decided herein.  The Board finds that it was adequate in that it was performed by a neutral skilled provider who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted a complete physical examination prior to rendering his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Factual Background

Service treatment records reflect that the Veteran underwent surgery in June 1976 for fixation of her left ovary, having been found to have a hypermobile ovary status post twisted ovarian cyst in February 1976.  She had an unremarkable postoperative course with the exception of a low grade fever which subsided on the eighth postoperative day.  She returned from a six week convalescent leave in August 1976, at which time physical examination was completely within normal limits.  

In November 1976 the Veteran complained of left lower quadrant pain.  Following examination, the impression was left lower quadrant pain, etiology undetermined.  The provider noted that the symptoms might be secondary to physical exercise or gastrointestinal tract problems.  A consultation was ordered.  On consultation in December 1976, gastroenteritis was assessed.  

On separation examination in April 1977 the Veteran indicated that she had been treated for a female disorder.  A pelvic examination was not conducted.  The Veteran was found to be qualified for discharge.

Following service, the record indicates that in January 1989 the Veteran was assessed by I.W., M.D.  Dr. W. noted the Veteran's report of continuous pelvic pain confined to the lower abdomen and radiating into her legs.  Dr. W. also noted the Veteran's report of surgery in 1973 and 1976.  Physical examination revealed some pain and an apparent mass in the lower abdomen.  

The Veteran underwent surgery in January 1989.  Indications included a several month history of menorrhagia, persistent low pelvic pain, back pain, interthigh discomfort, and severe dysmenorrhea.  The procedure included examination under anesthesia, pelvic laparotomy, abdominal hysterectomy, lysis of adhesions, partial omenectomy, and exploratory laparotomy.  Subsequently in May 1990, the Veteran underwent surgery.  The postoperative diagnosis was cystic ovary and intestinal ovarian adhesions.  

In a March 2000 statement the Veteran related that she had suffered major physical trauma to her lower left side and abdomen during a training exercise in February 1976.  She stated that she was in severe pain throughout Officer Candidate School-basic training.  She noted that she eventually underwent major surgery involving her left fallopian tube and ovary.  She stated that she had residual pain that continued until surgery was performed in January 1989 and May 1990.

A VA gynecological examination was carried out in December 2002.  The Veteran's history was reviewed.  The Veteran complained of abdominal pain and bloating that occurred sporadically throughout the month.  She related her belief that her symptoms were due to adhesions from previous surgeries.  The examiner noted that the presence of adhesions had been documented on prior surgeries but there had been no recent demonstration of adhesions.  He noted, however, that given the Veteran's surgical history and the fact that adhesions were seen in previous surgeries, it was fair to assume that adhesions were currently present.  Physical examination revealed multiple abdominal surgical scars.  There was no herniation and the abdomen was soft, nontender, and nondistended.  Pelvic examination revealed no evidence of cystocele or retocele.  The vaginal cuff was well supported.  There were no nodules or tenderness.  The examiner concluded that hysterectomy in 1989 was indicated, but that there was no evidence that ovarian fixation had any bearing on the growth or formation of uterine fibroids.  
He concluded that there was no known relationship between the ovarian fixation and the need for hysterectomy in 1989.  The examiner also concluded that removal of the left ovary was due to an ovarian cyst that was found to be a cyst adenoma.  He noted that the previous in-service ovarian fixation was due to recurrent ovarian torsion.  He concluded that although the exact cause of the ovarian adhesions was impossible to delineate, it seemed likely that they may have been caused by the in-service surgery.  He noted that the 1976 surgery did not document adhesions and that it was logical to assume that the adhesions formed somewhere between 1976 and 1989 when hysterectomy was performed in the private sector.  With respect to the question of whether the Veteran had any residuals of the in-service surgery, the examiner concluded that the Veteran had no other residuals than the adhesions.  He noted that the need for hysterectomy and subsequent left oophorectomy did not appear to be related to surgeries or procedures performed during service.  

Analysis

     Service Connection

The Veteran seeks service connection for removal of her left ovary and for hysterectomy.  Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection is not warranted.  While the evidence reveals that the Veteran has undergone hysterectomy and left oopherectomy, the most probative evidence of record does not etiologically link the need for these procedures to service or any incident therein.  In that regard, the December 2002 VA examiner concluded that while it was fair to assume that adhesions were currently present and that hysterectomy was indicated in 1989, there was no evidence that ovarian fixation had any bearing on the growth or formation of uterine fibroids and that there was no known relationship between the ovarian fixation and the need for hysterectomy in 1989.  He further stated that the need for hysterectomy and left oopherectomy did not appear to be related to surgeries or procedures performed during service.  

The Board acknowledges the Veteran's statements in support of these claims and observes that there are instances in which lay testimony can serve to establish an association between service and the claimed disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking current health problems to surgery in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, as the questions posed here are of a complex nature, this is not a case in which the Veteran's lay assertions alone can serve to establish any association between current health problems and surgery during service.  

The Board notes that the December 2002 VA examiner provided a reasoned opinion based on complete a review of the Veteran's history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner obtained a history from the Veteran and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions to the contrary.  In fact, the Veteran has produced no competent evidence or medical opinion in support of this claim, and the length of time between her separation from active service and her first credible complaints weighs against granting the claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for gynecological disabilities, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

     Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The disability characterized as gynecological condition, left ovarian cystectomy with fixation of ovary, is currently evaluated as noncompensably disabling pursuant to the general rating formula for disease, injury, or adhesions of the female reproductive organs.  A noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment.  A 30 percent rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Codes 7610 to 7615 (2009).  

Upon close consideration of the evidence, the Board has concluded that a compensable evaluation is not warranted for the service-connected gynecological condition.   In that regard, the Board observes that while a lay witness is competent to testify as to the visible symptoms or manifestations of a disease or disability, his or her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence because only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown to possess, may provide evidence requiring medical knowledge.   Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Here, the record contains competent medical evidence that is against a finding that the Veteran has residuals of the in-service surgery that require continuous treatment.  While the December 2002 VA examiner acknowledged that it was fair to assume that adhesions were currently present, neither he nor the Veteran identified any specific treatment for them.  As there is no medical evidence that the Veteran undergoes continuous treatment for adhesions, there is no basis to award a compensable rating.

In light of the discussion above, the Board finds that the noncompensable evaluation assigned for the Veteran's gynecological condition accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  See Hart.

The Board has also considered whether this case should be referred for extraschedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected gynecological condition.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's gynecological condition is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1) (2010).

With respect to frequent hospitalizations, the evidence does not reflect that the Veteran has been hospitalized due to this service-connected disability.  As for employment, there is no evidence that the Veteran's service-connected left ovary condition markedly interferes with employment.  Rather, the record reflects that the Veteran was medically retired from the Equal Employment Opportunity Commission due to major depression and chronic lumbar strain.  There is no competent, credible and probative evidence in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the current schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  There is also no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

ORDER

Entitlement to service connection for hysterectomy is denied.

Entitlement to service connection for left oopherectomy is denied.

Entitlement to a compensable rating for gynecological condition, left ovarian cystectomy with fixation of ovary, is denied.


REMAND

	Psychiatric Disorders

As an initial matter, the Board observes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The record includes assertions by the Veteran that her psychiatric disorder is related to the in-service treatment for hypermobile ovary status post twisted ovarian cyst.  The Veteran also asserts that she was sexually assaulted during service and that her psychiatric disorder is also related to that incident.  The Board notes that service treatment and personnel records are not necessarily supportive of the claim of sexual assault.  However, in light of her assertion that her claimed psychiatric disorder is related to the surgery and associated treatment in service, the Board finds that an examination is warranted to determine the etiology of the claimed PTSD and major depressive disorder.  

	Gastrointestinal Disabilities

The Veteran seeks service connection for gastrointestinal disabilities, including IBS  and a digestive disorder.  Service treatment records reflect that she complained of recurrent lower quadrant pain.  In February 1977 she noted that she had experienced intermittent constipation and several episodes of diarrhea.  The impression included rule out irritable colon syndrome, inflammatory bowel disease, and diverticulitis.  The Veteran asserts that she has experienced similar symptoms since service and to the present.  Post-service records show that esophagogastroduodenoscopy in May 1990 revealed moderate erythematous duodenitis and mild gastritis.  

The Veteran was hospitalized at a VA facility in December 2001with principal diagnoses of viral gastroenteritis and peptic ulcer disease.  A July 2002 VA treatment record indicates that the Veteran had symptoms suggestive of irritable bowel syndrome and a diagnosis of gastrointestinal reflux disease.  On VA hospitalization in August 2003 the discharge diagnoses included history of peptic ulcer disease, GERD, IBS, and history of pancreatitis.  In light of the documented symptoms in service and the Veteran's assertions regarding continuity of symptoms since service, the Board has determined that a VA examination is warranted to obtain an opinion concerning the etiology of any currently present gastrointestinal disability.

In a November 2010 letter, the Veteran's attorney maintained that service connection was also warranted on a secondary basis because a digestive disorder and irritable bowel syndrome were related to her claimed psychiatric disorder.  The Board observes that the Veteran has not been advised regarding the evidence and information necessary to support a claim of entitlement to service connection on a secondary basis.  

Moreover, as discussed below, the Board has also determined that additional development is necessary with respect to the claim of entitlement to service connection for a psychiatric disorder.  The Board has therefore concluded that it would otherwise be inappropriate at this juncture to enter a final determination regarding the question of service connection on a secondary basis.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

	CFS and Fibromyalgia

The Veteran's representative argued in the November 2010 statement that the claimed chronic fatigue syndrome and fibromyalgia were secondary to her claimed psychiatric disorder.  As noted, the Veteran has not been advised of the evidence necessary to support a claim of entitlement to service connection on a secondary basis.  Moreover, as additional development is required with respect to the claim of entitlement to service connection for a psychiatric disorder, further review of the claims for chronic fatigue syndrome and fibromyalgia must be deferred.  See Henderson; Harris.  
 
	Osteoporosis

In the November 2010 statement, the Veteran's representative also argued that the Veteran used alcohol to mitigate her psychiatric symptoms, and that it was known that excessive alcohol use can contribute to osteoporosis.  As such, he argued that service connection was also warranted for osteoporosis on a secondary basis.  Accordingly, the Veteran should be advised of the evidence necessary to establish service connection for osteoporosis on a secondary basis.  As discussed above, the development of evidence regarding the Veteran's claim of entitlement to service connection for a psychiatric disorder might also produce evidence supportive of the claim for osteoporosis.  As such, further review of this claim must also be deferred.  See Henderson; Harris.  

In light of the above discussion, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the evidence and information necessary to establish service connection for the claimed gastrointestinal disabilities, chronic fatigue syndrome, fibromyalgia, and osteoporosis on a secondary basis.  

2.  Upon completion of the above, schedule the Veteran for a VA examination to determine whether she has an acquired psychiatric disorder that is related to service.   The claims folders must be made available to the examiner for review and a notation should be made in the examination report that such review took place.  

All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.  The examiner should address the findings and conclusions set forth in the November 2010 letter from M. C., M.D.

With respect to any other acquired psychiatric disorder identified, the examiner should provide an opinion regarding whether it is at least as likely as not that the disorder is related to any disease or injury in service.

A complete rationale for all opinions expressed should be provided in the examination report.

3.  Schedule the Veteran for a VA examination to determine the etiology of her claimed gastrointestinal disabilities.   The claims folders must be made available to the examiner for review and a notation should be made in the examination report that such review took place.  

All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated gastrointestinal disability.  With respect to any identified gastrointestinal disability, the examiner should provide an opinion regarding whether it is at least as likely as not that the disorder is related to any disease or injury in service.

A complete rationale for all opinions expressed should be provided in the examination report.

4.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits.  The Veteran should be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


